DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 11/18/2019, 07/27/2020 and 04/15/2021.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami et al., (hereafter Murakami) US 9,915,802.
With respect to Claim 1, Murakami discloses a camera driving module, comprising; a base comprising a central opening (2a, Figure 2); a casing (2, Figure 10) 
With respect to Claim 2, Murakami further discloses wherein the AF coil element (112, Figure 13) comprises a through hole (see the center of 112, Figure 13) corresponding to the central opening of the base (23, Figure 10).
With respect to Claim 12, Murakami further discloses a stopper mechanism (121b, Figure 5) configured to restrict a movement range (column 14, lines 28-36) of the carrier (12, Figure 5) in the direction parallel to the optical axis (Z, Figure 2), wherein the stopper mechanism comprises an upper stopper element (upper portion of 121b, Figure 5), and the upper stopper element is closer to the opening hole of the casing than the carrier (see Figure 5) to the opening hole.
With respect to Claim 16, Murakami further discloses an electronic device (camera module, column 2, lines 59-60), comprising the camera driving module of claim 1.

Allowable Subject Matter
Claim 3-11 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to Claim 3, though Murakami (US 9,915,802) disclose “the camera driving module of claim 1, wherein the base (23, Figure 10) further comprises a side wall (23a, Figure 10) structure surrounding the central opening (circular opening 23a at a center portion, column 12, lines 5-6), a lateral surface of the side wall structure (the side that 23c faces, Figure 10) faces toward the at least two permanent magnets,” Murakami fails to teach or suggest the aforementioned combination further comprising “lateral surface has an even number of first grooves.”
With respect to claims 4-11, these claims depend on claim 5 and are allowable at least for the reasons stated supra.
With respect to Claim 13, though Murakami (US 9,915,802) disclose “the camera driving module of claim 12,” Murakami fails to teach or suggest the aforementioned combination further comprising “wherein the stopper mechanism further comprises at least two lower stopper portions respectively disposed on opposite sides of the central opening of the base, the at least two lower stopper portions and the base are integrally formed as a unitary element, and each of the at least two lower stopper portions extends from the base towards the opening hole of the casing.”
With respect to claim 14, this claim depends on claim 13 and is allowable at least for the reasons stated supra.
With respect to Claim 15, though Murakami (US 9,915,802) disclose “the camera driving module of claim 1,” Murakami fails to teach or suggest the aforementioned combination further comprising “wherein a distance parallel to the optical axis between the AF coil element and the at least two permanent magnets is Dc, a distance parallel to the optical axis between the Hall element and the at least two permanent magnets is Dh, and the following condition is satisfied: 0.0<Dc/Dh≤1.0.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        February 9, 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872